
	

114 HR 4839 IH: Protect Our Devices Act of 2016
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4839
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mr. Salmon introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the Government from requiring any person to assist in devising a method for breaking
			 the encryption of a wire or oral communication.
	
	
 1.Short titleThis Act may be cited as the Protect Our Devices Act of 2016. 2.Prohibition of requiring the breaking of encryption of wire or oral communicationsNo officer or entity of the Federal Government shall have any authority to require any person to assist in devising a method for breaking the encryption of a wire or oral communication as such term are defined for the purposes of chapter 119 of title 18, United States Code.
		
